Case: 2:21-mj-00532-EPD Doc #: 1 Filed: 08/10/21 Page: 1 of 9 PAGEID #: 1

AO 106A (08/18) Application fora Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

cwseno. ©) Aro - 532.

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)
UNITED STATES PRIORITY MAIL EXPRESS PARCEL
EJ 615 278 738 US

I, a federal law enforcement officer or an attorney for the government, request a scarch warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its Ipeatian):
UNITED STATES PRIORITY MAIL EXPRESS PARCEL EJ 615 278 738 US

located in the Southern District of Ohio . there is now concealed (identify the
person or describe the praperty to be seized}:

A quantity of a controlied substance and/or proceeds which are evidence thereof, and/or contraband, in violation of Title
21, United States Code, Sections 841(a)(1) and 843(b).

 

The basis for the search under Fed. R, Crim. P. 41(c) is ¢eheck one or more):
cf evidence of a crime;
hf contraband, fruits of crime, or other items illegally possessed;
0 property designed for use, intended for use, or used in committing a crime;
(7 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. 841{a}{1) Possession with intent to distribute a contralled substance
21 U.S.C. 843(b) Prohibited Use of a communication center (U.S. Mail)

The application is based on these facts:
As set forth in the attached Affidavit of Postal Inspector Justin D. Koble

@M Continued on the attached shect.
O Delayed notice of days (give exact ending date if mare than 30 days: Lis requested under

 
    

Date: | (ol wt|
v/ fee (Sees i
City and state:O| urtlovs / Ot Elizabeth A Preston Deavers, US Magistrate Judge

Printed name and title

  

 

 
Case: 2:21-mj-00532-EPD Doc #: 1 Filed: 08/10/21 Page: 2 of 9 PAGEID #: 2

AFFIDAVIT IN SUPPORT OF AN APPLICATION
UNDER RULE 41 FOR A WARRANT TO SEARCH AND SEIZE

I, Justin D. Koble, being duly sworn, do hereby state the following:

INTRODUCTION AND AGENT BACKGROUND

1. I am a United States Posial Inspector with the United States Postal Inspection
Service (““USPIS”) and have been so employed since July 2014. 1 am currently assigned to the
Narcotics and Money Laundering Team at the USPIS’s Columbus, Ohio field office. In this
capacity, I am responsible for investigating the use of the United States Mails for the purpose of
transporting controlled substances such as methamphetamine, heroin, fentanyl, fentanyl-related
analogs, cocaine, and other controlled substances, in violation of Title 21, United States Code,
Sections 841(a)(1) (manufacturing, distribution, or possession with the intent to manufacture or
distribute a controlled substance), 843(b) (unlawful use of a communication facility in the
commission of a crime), and 846 (drug conspiracy). In addition, I am responsible for
investigating possible violations of 18 U.S.C. §§ 1956 and 1957 (money laundering). Prior to
my assignment as a Postal Inspector, | was employed as a state law enforcement officer in ihe
State of Florida from January 2007 through June 2014. As a law enforcement officer for the
State of Florida, I conducted numerous investigations involving the possession, sale, and
manufacture of narcotics.

2, I have been involved in the investigation and discovery of drug contraband and
drug proceeds on multiple occasions. I have personally been the affiant for search warrants
which have resulted in the discovery of controlled substances and drug proceeds. My current

assignment to the Columbus Processing and Distribution Center (“P&DC”) involves
Case: 2:21-mj-00532-EPD Doc #: 1 Filed: 08/10/21 Page: 3 of 9 PAGEID #: 3

investigating the use of the U.S. Mails by drug traffickers, in which established drug package
profiles, surveillance, and drug detection dogs, among other investigative tools, are utilized.

3. Experience and drug trafficking intelligence have demonstrated that Priority Mail
and Priority Mail Express are commonly used to transport illegal drugs and drug proceeds
because of their reliability and the time pressures they place on law enforcement agents to
execute a successful controlled delivery.

4, This Affidavit is made in support of a search warrant for the following property,
namely, a United States Postal Service (USPS) Priority Mail Express parcel bearing USPS
Tracking Number EJ 615 278 738 US (hereinafier, the “SUBJECT PARCEL”). This affidavit
is made in support of a warrant to search the SUBJECT PARCEL for evidence of a crime as well

as contraband, fruits of a crime or other items illegally possessed in relation to the following

offenses:
a. Possession with Intent to Distribute Controlled Substances, in violation of Title
21, United States Code § 841,
b. Use of a Communication Facility, in violation of Title 21, United States Code
§ 843(b), and
c. Conspiracy to Possess with Intent to Distribute Controlled Substances, in

violation of Title 21, United States Code § 846.
A list of the specific items to be seized from the SUBJECT PARCEL is attached hereto as

Attachment B, and Aitachment B is incorporated hercin by reference

5. The facts set forth in this affidavit are based on my personal knowledge,
knowledge obtained during my participation in this investigation, knowledge obtained from other
individuals, review of records related to this investigation, communications with others who have
personal knowledge of the events and circumstances described herein, and information gained

through my training and experience. Because this affidavit is submitted for the limited purpose
Case: 2:21-mj-00532-EPD Doc #: 1 Filed: 08/10/21 Page: 4 of 9 PAGEID #: 4

of establishing probable cause in support of the application for a scarch warrant, this affidavit
does noi set forth each and every fact learned by me during the course of this investigation.
SUBJECT PARCEL

6. On or about August 10, 2021, USPIS interdiction personnel in Columbus, Ohio
interdicted the SUBJECT PARCEL at the USPS Columbus, Ohio Processing and Distribution
Cenier. The SUBJECT PARCEL is addressed to “Patricia Lewis, 1507 Linden Ave, Zanesville,
OHIO 43701” with a return address of “Terrance Lewis, 450 8S. Acacia #1125, Mesa, AZ.
85204". The SUBJECT PARCEL is a white USPS Priority Mail I:xpress mailing box measuring
approximately 12” x 3 4%” x 14” and weighing approximately 2 pounds 8 ounces. The SUBJECT
PARCEL was mailed from Mesa, Arizona 85204 on or about Augusi 9, 2021. The $76.53 in
United States postage affixed to the SUBJECT PARCEL was paid for in cash.

PROBABLE CAUSE

7. Your Affiant has become aware through experience and training that drug
traffickers frequently usc Priority Mail Express and/or Priority Mail services offered by the
USPS, to transport narcotics and other dangerous controlled substances as well as drug proceeds.
Each of these mail services are favored for the transport of contraband, both controlled
substances and drugs proceeds because they cnsure quicker delivery than standard mail service.
These priority services charge a higher fee but are particularly advantageous to drug traffickers
because they are reliable and trackable. Notably, these services are not typically used for
personal mailings but rather utilized by commercial businesses. Additionally, the higher fees
charged by these mail services are usually paid by credit card or an established account and not
in cash. As a result of investigations and successful controlled substance prosecutions where

Priority Mail Express and/or Priority Mail were used, your Affiant has learned of certain
Case: 2:21-mj-00532-EPD Doc #: 1 Filed: 08/10/21 Page: 5 of 9 PAGEID #: 5

characteristics indicative of other Priority Mail Express and/or Priority Mail items previously
identified as containing narcotics or other dangerous controlled substances as well as drug
proceeds. Some of these characteristics include, but are not necessarily limited to or used on
every occasion - mail service fees paid in cash, parcel is dropped off at post office as compared
to Click-N-Ship (USPS service which allows carrier pickup), handwritten label, false or non-
existent return address, addressee is not known to receive mail at the listed delivery address, the
package is heavily taped, labeling information contains misspellings, the label contains an
illegible waiver signature, unusual odors emanating from the package, and the listed address is
located in an area of known or suspected drug activity. Thc advantage of dropping off the
package at the post office as well as paying in cash allows the actual shipper to remain
anonymous and not provide a paper trail. An additional characteristic possessed by the
SUBJECT PARCEL is the “source state” origination of the parcel. U.S. Postai Inspectors,
special agents of the Drug Enforcement Administration (DEA), and other intclligence sources
have identified Arizona as a source state for illegal drugs flowing into Central Ohio.

8. On or about August 10, 2021, checks of USPS, law enforcement, and open-source
electronic databases were conducted to determine the validity of the return information contained
on the SUBJECT PARCEL. The return address, “450 S. Acacia #1125”, was determined to be a
valid address in the 85205 zip code. The name “Terrance Lewis” was not found to be associated
with this address.

9. On or about August 10, 2021, checks of USPS, law enforcement, and open-source
electronic databases were conducted to determine the validity of the destination information
contained on the SUBJECT PARCEL. The address, “1507 Linden Ave”, was found to be a valid

address in the 43701 zip code and the name “Patricia Lewis” was found to be associated with the
Case: 2:21-mj-00532-EPD Doc #: 1 Filed: 08/10/21 Page: 6 of 9 PAGEID #: 6

address. Additional checks of USPS databases determined between October 2019 and the
present, this address has received at least eighteen Priority Mail Express parcels originating in
the Phocnix/Mcsa Metro Area. The total postage paid for the mailing of these cighteen parcels is
$842.35 which is highly unusual for a residential customer.

10. Based on my experience and training, I know that drug shippers will often list a
valid return address with a fictitious name. This is donc in an attempt to legitimize the shipment
and avoid detection by law enforcement. A valid recipient’s address is necessary to permit the
delivery of such parcels and a valid recipient’s name is frequently uscd. The individual whosc
name is used on the parcel is frequently not the intended recipicnt and often has no knowledge of
the contents of the parcel or that their name is bemg used.

11. Because the SUBJECT PARCEL was found to originate in a state known to be a
source for controlled substance being mailed to Ohio, the return/destination information was
handwritten, the postage for the SUBJECT PARCEL was paid in cash, the seams of the
SUBJECT PARCEL are heavily taped and the return name was not found to be associated with
the return address, the SUBJECT PARCEL was subjected by examination by a drug detecting
canine.

EXAMINATION BY CERTIFIED DRUG CANINE

12. On or about August 10, 2021, your Affiant took custody of the SUBJECT
PARCEL from the Columbus, Ohio Processing and Distribution Center. The SUBJECT
PARCEL is currently located at a secure USPS facility located in Columbus, Ohio.

13. On or about August 10, 2021, 2021, U.S. Postal Inspectors contacted Deputy
Jeremy Archer, Muskingum County Ohio Sheriff's Office, who is the handler for “Monus,” a

drug detecting canine. “Monus” has been certified by the Ohio Peace Officers Training
Case: 2:21-mj-00532-EPD Doc #: 1 Filed: 08/10/21 Page: 7 of 9 PAGEID #: 7

assisting in the above-described investigation, to open, view, photograph, and seize if necessary,

the SUBJECT PARCEL and its contents

Justifi D, Koble

 

 
Case: 2:21-mj-00532-EPD Doc #: 1 Filed: 08/10/21 Page: 8 of 9 PAGEID #: 8

Attachment A

U.S. Postal Service Priority Mail Express parce] EJ 615 278 738 US addressed to "Patricia Lewis, 1507
Linden Ave, Zanesville, OHIO 43701”
Case: 2:21-mj-00532-EPD Doc #: 1 Filed: 08/10/21 Page: 9 of 9 PAGEID #: 9

Attachment B

1.) Any controlled substances which constitute evidence of violations of Title 21, United States
Code, Sections 841(a}(1), 843(b}, and 846.
2.) United States currency and/or drug proceeds
